
	
		II
		110th CONGRESS
		1st Session
		S. 1289
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Craig introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  modify the salary and terms of judges of the United States Court of Appeals for
		  Veterans Claims, to modify authorities for the recall of retired judges of such
		  court, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Justice Assurance Act of
			 2007.
		2.Repeal of term limits for judges of the
			 United States Court of Appeals for Veterans Claims
			(a)In generalSection 7253(c) of title 38, United States
			 Code, is amended to read as follows:
				
					(c)Term of Office(1)Except as provided in paragraph (2), judges
				of the Court shall hold office during good behavior.
						(2)In the case of an individual who is serving
				a term of office as a judge of the Court on the date of the enactment of the
				Veterans' Justice Assurance Act of
				2007, such term shall be 15 years. A judge who is nominated by
				the President for appointment to an additional term on the Court without a
				break in service and whose term of office expires while that nomination is
				pending before the Senate may continue in office for up to 1 year while that
				nomination is
				pending.
						.
			(b)Conforming amendmentSection 7296(b)(2) of such title is amended
			 by striking A judge who and inserting A judge who was
			 appointed before the date of the enactment of the
			 Veterans' Justice Assurance Act of
			 2007 and who.
			3.Increased salary for chief judge of United
			 States Court of Appeals for Veterans ClaimsSection 7253(e) of title 38, United States
			 Code, is amended—
			(1)by inserting (1) before
			 Each judge; and
			(2)by adding at the end the following new
			 paragraph:
				
					(2)The annual salary rate under paragraph (1)
				for a judge shall be increased by $7,000 during any period that such judge is
				serving as chief judge of the
				Court.
					.
			4.Provisions relating to recall of retired
			 judges of the United States Court of Appeals for Veterans Claims
			(a)Elimination of limit on service of retired
			 judges who voluntarily serve more than 90 daysSection 7257(b)(2) of title 38, United
			 States Code, is amended by striking or for more than a total of 180 days
			 (or the equivalent) during any calendar year.
			(b)New judges recalled after retirement
			 receive pay of current judges only during periods of recall
				(1)In generalSection 7296(c) of such title is amended by
			 striking paragraph (1) and inserting the following:
					
						(1)(A)Except as provided in subparagraph (B), in
				the case of a judge who retires under subsection (b) of this section and elects
				under subsection (d) of this section to receive retired pay under this
				subsection, the retired pay of the judge shall (except as provided in paragraph
				(2) of this subsection and section 7257(d)(2) of this title) be the rate of pay
				applicable to that judge at the time of retirement (disregarding any increase
				in salary provided in accordance with section 7253(e)(2) of this title).
							(B)A
				judge who was appointed before the date of the enactment of the
				Veterans' Justice Assurance Act of
				2007 and who retires under subsection (b) of this section and
				elects under subsection (d) of this section to receive retired pay under this
				subsection shall (except as provided in paragraph (2) of this subsection)
				receive retired pay as follows:
								(i)In the case of a judge who is a
				recall-eligible retired judge under section 7257 of this title or who was a
				recall-eligible retired judge under that section and was removed from recall
				status under subsection (b)(4) of that section by reason of disability, the
				retired pay of the judge shall be the pay of a judge of the court.
								(ii)In the case of a judge who at the time of
				retirement did not provide notice under section 7257 of this title of
				availability for service in a recalled status, the retired pay of the judge
				shall be the rate of pay applicable to that judge at the time of
				retirement.
								(iii)In the case of a judge who was a
				recall-eligible retired judge under section 7257 of this title and was removed
				from recall status under subsection (b)(3) of that section, the retired pay of
				the judge shall be the pay of the judge at the time of the removal from recall
				status.
								.
				(2)Pay during period of recallSection 7257(d) of such title is amended to
			 read as follows:
					
						(d)(1)The pay of a recall-eligible retired judge
				to whom section 7296(c)(1)(B) of this title applies is the pay specified in
				that section.
							(2)A
				judge who is recalled under this section who retired under chapter 83 or 84 of
				title 5 or to whom section 7296(c)(1)(A) of this title applies shall be paid,
				during the period for which the judge serves in recall status, pay at the rate
				of pay in effect under section 7253(e) of this title for a judge performing
				active service, less the amount of the judge's annuity under the applicable
				provisions of chapter 83 or 84 of title 5 or the judge's annuity under section
				7296(c)(1)(A) of this title, whichever is
				applicable.
							.
				(3)NoticeThe last sentence of section 7257(a)(1) of
			 such title is amended to read as follows: Such a notice provided by a
			 retired judge to whom section 7296(c)(1)(B) of this title applies is
			 irrevocable..
				(c)Limitation on involuntary
			 recallsSection 7257(b)(3) of
			 such title is amended by adding at the end the following new sentence: “This
			 paragraph shall not apply to—
				
					(A)a
				judge to whom section 7296(c)(1)(A) of this title applies; or
					(B)a
				judge to whom section 7296(c)(1)(B) of this title applies and who has, in the
				aggregate, served at least five years (or the equivalent) of recalled service
				on the Court under this
				section.
					.
			(d)Establishment of caseload thresholds for
			 determining when To recall retired judgesSection 7257(b) of such title is amended by
			 adding at the end the following new paragraph:
				
					(5)For purposes of paragraph (1), the chief
				judge shall establish guidelines for determining whether recall-eligible
				retired judges should be recalled on either a voluntary or involuntary basis,
				taking into account such factors as the number of active judges, temporary or
				prolonged increases or decreases in caseload, and the complexity of the
				caseload. In establishing such guidelines, the chief judge shall, to the extent
				practicable, consult with the following:
						(A)Organizations recognized by the Secretary
				for the representation of veterans under section 5902 of this title.
						(B)The bar association of the Court.
						(C)The Secretary.
						(D)Such persons or entities the chief judge
				considers
				appropriate.
						.
			5.Additional discretion in imposition of
			 practice and registration feesSection 7285(a) of title 38, United States
			 Code, is amended—
			(1)in the first sentence, by inserting
			 reasonable after impose a;
			(2)in the second sentence, by striking
			 , except that such amount may not exceed $30 per year;
			 and
			(3)in the third sentence, by inserting
			 reasonable after impose a.
			6.Annual reports on workload of United States
			 Court of Appeals for Veterans Claims
			(a)In generalSubchapter III of chapter 72 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					7288.Annual report
						(a)In generalThe chief judge of the Court shall submit
				annually to the appropriate committees of Congress a report summarizing the
				workload of the Court for the last fiscal year that ended before the submission
				of such report. Such report shall include, with respect to such fiscal year,
				the following information:
							(1)The number of appeals filed.
							(2)The number of petitions filed.
							(3)The number of applications filed under
				section 2412 of title 28.
							(4)The number and type of dispositions.
							(5)The median time from filing to
				disposition.
							(6)The number of oral arguments.
							(7)The number and status of pending appeals
				and petitions and of applications described in paragraph (3).
							(8)A summary of any service performed by
				recalled retired judges during the fiscal year and an analysis of whether any
				of the caseload guidelines established under section 7257(b)(5) of this title
				were met during the fiscal year.
							(b)Appropriate committees of Congress
				definedIn this section, the
				term appropriate committees of Congress means the Committee on
				Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
				House of
				Representatives.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 72 of such title is amended by inserting after the item related to
			 section 7287, the following new item:
				
					
						7288. Annual
				report.
					
					.
			7.Report on expansion of facilities for
			 United States Court of Appeals for Veterans Claims
			(a)FindingsCongress finds the following:
				(1)The United States Court of Appeals for
			 Veterans Claims is currently located in the District of Columbia in a
			 commercial office building that is also occupied by other Federal
			 tenants.
				(2)In February 2006, the General Services
			 Administration provided Congress with a preliminary feasibility analysis of a
			 dedicated Veterans Courthouse and Justice Center that would house the Court and
			 other entities that work with the Court.
				(3)In February 2007, the Court notified
			 Congress that the most cost-effective alternative appears to be leasing
			 substantial additional space in the current location, which would
			 require relocating other current government tenants from that
			 building.
				(4)The February 2006 feasibility report of the
			 General Services Administration does not include an analysis of whether it
			 would be feasible or desirable to locate a Veterans Courthouse and Justice
			 Center at the current location of the Court.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the United States Court of Appeals for
			 Veterans Claims should be provided with appropriate office space to meet its
			 needs, as well as to provide the image, security, and stature befitting a court
			 that provides justice to the veterans of the United States; and
				(2)in providing that space, Congress should
			 avoid undue disruption, inconvenience, or cost to other Federal
			 entities.
				(c)Report
				(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of General Services shall submit
			 to the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the feasibility
			 of—
					(A)leasing additional space for the United
			 States Court of Appeals for Veterans Claims within the building where the Court
			 was located on the date of the enactment of this Act; and
					(B)using the entirety of such building as a
			 Veterans Courthouse and Justice Center.
					(2)ContentsThe report required by paragraph (1) shall
			 include a detailed analysis of the following:
					(A)The impact that the matter analyzed in
			 accordance with paragraph (1) would have on Federal tenants of the building
			 used by the Court.
					(B)Whether it would be feasible to relocate
			 such Federal tenants into office space that offers similar or preferable cost,
			 convenience, and usable square footage.
					(C)If relocation of such Federal tenants is
			 found to be feasible and desirable, an analysis of what steps should be taken
			 to convert the building into a Veterans Courthouse and Justice Center and a
			 time line for such conversion.
					(3)Comment
			 periodThe Administrator
			 shall provide an opportunity to such Federal tenants—
					(A)before the completion of the report
			 required by paragraph (1), to comment on the subject of the report required by
			 such paragraph; and
					(B)before the Administrator submits the report
			 required by paragraph (1) to the congressional committees specified in such
			 paragraph, to comment on a draft of such report.
					
